In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________

               No. 02-20-00059-CV
          ___________________________

         MARILYN MAILLOUX, Appellant

                         V.

KJ ENVIRONMENTAL MANAGEMENT, INC., Appellee



     On Appeal from County Court at Law No. 2
              Denton County, Texas
         Trial Court No. CV-2019-00977


    Before Sudderth, C.J.; Womack and Wallach, JJ.
      Memorandum Opinion by Justice Womack
                             MEMORANDUM OPINION

                                    I. INTRODUCTION

          Appellant Marilyn Mailloux raises three issues complaining of the trial court’s

granting of Appellee KJ Environmental Management, Inc.’s traditional motion for

summary judgment in this breach-of-contract case involving environmental consulting

services. We affirm.

                                    II. BACKGROUND

          In an August 2018 letter, KJ Environmental proposed “to provide

environmental and/or engineering consulting services” for Mailloux’s residential

property in Aubrey, Denton County, Texas. By her signature dated August 22, 2018,

Mailloux authorized KJ Environmental to proceed with the services set out in the

letter.

          After a dispute concerning payment for the services arose, KJ Environmental

filed suit against Mailloux alleging breach of contract, quantum meruit, and unjust

enrichment. Mailloux filed a pro se response “refut[ing] all claims” and attaching

documents that she alleges “show Toxic Water and serious medical problems [she

has] from ongoing flooding.”

          Several months later, KJ Environmental filed its traditional motion for

summary judgment. By order, the trial court set the motion for summary judgment

for hearing on September 11, 2019. On August 29, 2019, Mailloux filed a letter




                                             2
requesting a continuance.1 At the hearing on the continuance with both Mailloux and

KJ Environmental’s attorney present, the trial court reset the motion for summary

judgment on its November 13, 2019 submission docket.

      No response was filed to the motion for summary judgment.                    On

November 13, 2019, the trial court signed a judgment granting the motion for

summary judgment and awarding KJ Environmental damages of $12,957.43;

attorney’s fees of $4,000 through the date of trial; attorney’s fees of $9,000 for an

appeal to the Court of Appeals and $9,000 if the matter is appealed to the Texas

Supreme Court; pre-judgment interest; post-judgment interest; and court costs.

Through counsel, Mailloux filed a motion for new trial, which was overruled by

operation of law. This appeal followed.




      1
        No motion for continuance was filed. Mailloux’s letter included a “[r]equest
for delay of 90 days, due to medical and house has to be condemned, due to Toxic
water, acid rain on roof, Toxic chemicals in 5 A/C units, plus other illegal problems.”
Attached to the letter were forty-five pages of various unauthenticated and unsworn
documents, including Mailloux’s medical records, letters and emails to State Farm
Insurance, photographs, responses to Plaintiff’s First Request for Production of
Documents and First Request for Admissions, an attorney’s fee statement, a letter
from the United States Environmental Protection Agency, and Mailloux’s letters to
United States Attorney General William Barr, United States Senator Mitt Romney,
Texas Attorney General Ken Paxton, Denton County District Attorney Paul Johnson,
and KJ Environmental’s attorney.


                                          3
                                    III. DISCUSSION

A. Standard of Review

         We review a summary judgment de novo. Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the light most

favorable to the nonmovant, crediting evidence favorable to the nonmovant if

reasonable jurors could and disregarding evidence contrary to the nonmovant if

reasonable jurors could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,

289 S.W.3d 844, 848 (Tex. 2009). We indulge every reasonable inference and resolve

any doubts in the nonmovant’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex.

2008).     A plaintiff is entitled to summary judgment on a cause of action if it

conclusively proves all essential elements of the claim. See Tex. R. Civ. P. 166a(a), (c);

MMP, Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex. 1986).

B. Application of Law to Facts

         Mailloux raises three issues in this appeal. First, Mailloux contends that the

trial court erred in granting KJ Environmental’s summary judgment because it was

not proper to grant a default summary judgment. Second, she argues that the trial

court erred in granting summary judgment because, at a minimum, the record

demonstrates a genuine issue of material fact.        And third, Mailloux asserts that

because notice is the cornerstone of due process and essential to the granting of

summary judgment, modification of the law is warranted to ensure that nonmovants

have proper notice of summary judgment hearings.

                                            4
        1. Default Summary Judgment

        We start with Mailloux’s contention that the trial court erred in granting a

“default” summary judgment.2         Mailloux argues that this is a default summary

judgment because the judgment states that Mailloux “did not timely file a Response to

the Motion for Summary Judgment and wholly made default.”

        It is well settled that a trial court may not grant a summary judgment by default;

that is, the court may not grant a summary judgment because the nonmovant failed to

respond to the motion when the movant’s summary judgment proof is insufficient.

Wimmer v. State, No. 03-03-00135-CV, 2004 WL 210629, at *2 (Tex. App.—Austin

Feb. 5, 2004, pet. denied) (mem. op.) (citing Clear Creek Basin Auth., 589 S.W.2d at

678).       The movant must establish his entitlement to summary judgment by

conclusively proving all essential elements of his cause of action or defense as a matter

of law. Id. Unless the movant’s summary judgment evidence is legally sufficient, the

trial court may not grant a summary judgment by default where the nonmovant does

not answer or respond to the motion. Rhone-Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223

(Tex. 1999). Summary judgment motions “must stand or fall on their own merits.”

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 342 (Tex. 1993).

        2
       A “default” summary judgment occurs when summary judgment is granted
without the nonmovant’s having filed an answer or response to the summary
judgment motion, and the movant’s summary judgment proof is insufficient. Briscoe v.
B & G Investments, No. 07-14-00141-CV, 2016 WL 1391326, at *6 n.6 (Tex. App.—
Amarillo Apr. 6, 2016, pet. denied) (mem. op.) (citing City of Houston v. Clear Creek
Basin Auth., 589 S.W.2d 671, 678 (Tex. 1979)).


                                            5
      While Mailloux states that default is “the only reason that the Court granted the

motion,” Mailloux fails to note that the judgment also states “that all procedural

actions required to be taken have been taken and that there is no issue of material fact

that would preclude the granting of a Judgment against [Mailloux] and in favor of [KJ

Environmental].” Mailloux’s argument does not recognize that KJ Environmental’s

motion for summary judgment included evidence of the substantive elements of its

breach-of-contract claim.    Therefore, this is not a case in which the trial court’s

decision was based solely on the nonmovant’s failure to respond to the motion.

      Because this is not a summary judgment motion granted solely due to the

nonmovant’s failure to answer, we must examine the summary judgment and affirm it

if any of the summary judgment grounds is meritorious. FM Props. Operating Co. v. City

of Austin, 22 S.W.3d 868, 872 (Tex. 2000). Therefore, we overrule Mailloux’s general

complaint that the trial court erroneously granted a default summary judgment.

      2. Summary Judgment Evidence

             a. Breach of Contract

      In her second issue, Mailloux contends that the trial court erred in granting

summary judgment because the record raises a genuine issue of material fact on KJ

Environmental’s breach-of-contract cause of action. Mailloux argues that because she

provided evidence in the record disputing that KJ Environmental provided

environmental services, KJ Environmental did not prove performance or tendered

performance.

                                           6
      In a summary judgment case, the issue on appeal is whether the movant met

the summary judgment burden by establishing that no genuine issue of material fact

exists and that the movant is entitled to judgment as a matter of law. Tex. R. Civ. P.

166a(c); Mann Frankfort, 289 S.W.3d at 848.      In deciding whether the summary

judgment will be affirmed, we look to see whether the record establishes that the

movant conclusively proved all essential elements of its cause of action. Clear Creek

Basin Auth., 589 S.W.2d at 678.

      To be entitled to summary judgment on its breach-of-contract claim, KJ

Environmental was required to prove, as a matter of law, (1) the existence of a valid

contract, (2) the plaintiff’s performance or tendered performance, (3) the defendant’s

breach, and (4) the plaintiff’s damages sustained as a result of the breach. Luccia v.

Ross, 274 S.W.3d 140, 146 (Tex. App.—Houston [1st Dist.] 2008, pet. denied). While

KJ Environmental failed to expressly state the cause of action in its motion,3 it did

state that it was seeking judgment on the following grounds:

            a.     That [Mailloux] entered into an agreement with [KJ
      Environmental] for engineering consulting services on or about
      August 22, 2018. . . .

            b.     That [Mailloux] failed and refused to pay for the services
      provided by [KJ Environmental].



      3
       No special exception to the motion was filed. An exception is required if the
nonmovant wishes to complain on appeal that the grounds relied on by the movant
were unclear or ambiguous. McConnell, 858 S.W.2d at 342.


                                          7
             c.    That demand was made on [Mailloux] to pay for the
      services more than thirty (30) days prior to suit being filed or judgment
      being taken.

            d.     That despite the demand, [Mailloux] failed and refused, and
      continues to fail and refuse, to pay [KJ Environmental] in accord with
      the Agreement and the balance due and owing to [KJ Environmental] in
      the amount of $12,957.43.

      In support of its motion, KJ Environmental attached several documents: the

proposal signed by Mailloux, the invoices sent to Mailloux showing KJ

Environmental’s services and charges, the demand letter sent to Mailloux, Plaintiff’s

First Request for Admissions to Mailloux,4 the affidavit of KJ Environmental’s

custodian of records Mandie Ware, and the affidavit of its attorney Gregory J. Sawko.

Ware’s affidavit provided in part,

             [KJ Environmental] would show that it entered into a written
      agreement with [Mailloux] for engineering consulting services. That
      agreement was executed by Defendant on or about August 22, 2018. . . .
      In accord with the Agreement, [KJ Environmental] provided the
      engineering consulting services. In exchange for providing the services,
      [Mailloux] agreed to pay the fees set out in the Agreement.

            I have calculated the amounts that are owed by [Mailloux] to [KJ
      Environmental] as a result of her default in paying the fees due and have
      personally determined that the total balance due and owed is accurate,
      and the amount owed is $12,957.43. Further, I have thoroughly
      examined all offsets and credits to be given or applied to [Mailloux’s]
      account and would affirmatively state that all offsets and credits have
      been given and applied to [Mailloux’s] debt.

      4
         The motion for summary judgment included the following unsworn and
uncorroborated statement: “[Mailloux] has not answered the Request for Admissions
and therefore has admitted each and every one as a matter of law.” The legal effect of
this statement and the request for admissions is discussed below.


                                          8
      To prevail on its breach-of-contract claim, KJ Environmental must have

presented summary judgment evidence on all elements of its claim. To satisfy the first

element—the existence of a valid contract—KJ Environmental attached a copy of the

signed agreement. The agreement is sufficiently certain to enable a court to determine

the rights and responsibilities of the parties. See Winchek v. Am. Express Travel Related

Servs. Co., 232 S.W.3d 197, 202 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

      For the second and third elements—performance and breach—Ware’s affidavit

stated that KJ Environmental “provided the engineering consulting services,” and

Mailloux “default[ed] in paying the fees due.” The invoices described the type and

nature of the environmental consulting services provided, as well as the date and cost

of the services.     Together with Ware’s affidavit testimony authenticating and

corroborating them, the invoices show both performance and breach. See Ramirez v.

Coca-Cola Refreshments USA, Inc., No. 01-13-00278-CV, 2013 WL 5761315, at *3 (Tex.

App.—Houston [1st Dist.] Oct. 22, 2013, no pet.) (mem. op.).

      Fourth and finally, the invoices set out a balance of $12,957.43 connected with

environmental and engineering services provided to Mailloux. In her affidavit, Ware

stated that “the amount owed is $12,957.43[,]” and “all offsets and credits have been

given and applied” to Mailloux’s debt. This language is sufficient to support summary

judgment.    See Albright v. Good Samaritan Soc’y-Denton Vill., No. 02-16-00090-CV,

2017 WL 1428724, at *3 (Tex. App.—Fort Worth Apr. 20, 2017, no pet.) (mem. op.)


                                           9
(holding affidavit statement that “all just and lawful offsets, payments[,] and credits to

this account have been allowed” is sufficient to support summary judgment); see also

Emiabata v. Nat’l Capital Mgmt., LLC, No. 03-10-00373-CV, 2011 WL 4924124, at *3–

4 (Tex. App.—Austin Oct. 13, 2011, no pet.) (mem. op.) (holding affidavit statement

that a certain balance remained on a note “[a]fter all offsets, credit and payment[s]

have been applied” was sufficient to support summary judgment). The summary

judgment evidence conclusively established that KJ Environmental was entitled to

prevail on each and every element of its breach-of-contract cause of action.

             b. Attorney’s Fees

      In its judgment, the trial court also awarded KJ Environmental $4,000 in

attorney’s fees for services rendered through the date of trial, $9,000 if the matter is

appealed to the Court of Appeals, and $9,000 if the matter is appealed to the Texas

Supreme Court. Section 38.001(8) of the Texas Civil Practice and Remedies Code

authorizes the award of attorney’s fees in this case. Tex. Civ. Prac. & Rem. Code

Ann. § 38.001(8).

      To support its claims for attorney’s fees, KJ Environmental attached the

affidavit of its attorney Sawko. In his affidavit, Sawko averred that he had practiced

law in Denton County since 1989 and had handled hundreds of debt collection cases.

Based on his years of practice, he testified that the reasonable and necessary attorney’s

fees in this case “up to and including [s]ummary [j]udgment” were $4,000. Further, he

stated that “should an appeal to the Court of Appeals be filed, . . . attorney’s fees in

                                           10
the amount of $9,000 to defend or respond to same . . . are usual and customary fees

charged in Denton County, Texas.” In addition, he swore that if either party sought

review to the Texas Supreme Court, “the usual and customary attorney fee for

services that [Sawko] will have to perform is $9,000.00.” Finally, he stated that all of

the fees were “reasonable and necessary fees and charges for those services in a

collection matter.” Sawko’s affidavit was sufficient to support KJ Environmental’s

attorney’s fees. See Law Office of David E. Williams, II, P.C. v. Fort Worth Tex. Magazine

Venture, LP, No. 02-10-00373-CV, 2011 WL 2651865, at *3 (Tex. App.—Fort Worth

July 7, 2011, no pet.) (mem. op.) (stating that “[w]ell-settled law recognizes that an

uncontroverted affidavit of the attorney representing a claimant constitutes expert

testimony on reasonableness that will support an award of attorney’s fees in a

summary judgment proceeding”); see also Albright, 2017 WL 1428724, at *5–7

(examining an attorney’s fee affidavit by Sawko in support of a summary judgment).

             c. Controverting Evidence

      Once a movant meets its burden of establishing each element of a claim on

which it seeks summary judgment, the burden shifts to the nonmovant to disprove or

raise an issue of fact as to at least one of those elements. Amedisys, Inc. v. Kingwood

Home Health Care, LLC, 437 S.W.3d 507, 511 (Tex. 2014). To sustain her burden,

Mailloux points to “evidence” she filed which disputes that KJ Environmental

provided environmental services. However, the “evidence” that she references was




                                           11
not filed in response to the motion for summary judgment.            Rather, all of the

documents were filed either with her answer or her request for continuance.

      Rule 166a(c) provides that “[e]xcept on leave of court, the adverse party, not

later than seven days prior to the day of the hearing may file and serve opposing

affidavits or other written response.” Tex. R. Civ. P. 166a(c). “Answer,” as used in

Rule 166a(c), means an answer in response to the summary judgment motion, not an

answer filed by a defendant to a plaintiff’s petition.        Clear Creek Basin Auth.,
589 S.W.2d at 677; Batis v. Taylor Made Fats, Inc., 626 S.W.2d 605, 607 (Tex. App.—

Fort Worth 1981, writ ref’d n.r.e.). When presenting summary judgment proof, a

party must specifically identify the supporting proof on file that it seeks to have

considered by the trial court. Gonzales v. Shing Wai Brass and Metal Wares Factory, Ltd.,

190 S.W.3d 742, 746 (Tex. App.—San Antonio 2005, no pet.). Mailloux’s “evidence”

was not filed or identified in response to the motion for summary judgment and

therefore cannot be considered as summary judgment evidence.

             d. Deemed Admissions

      Next, Mailloux argues that deemed admissions cannot support the summary

judgment because KJ Environmental’s assertion that Mailloux did not timely respond

to the request for admissions is not supported by the record.5 We agree. While KJ


      5
       After all briefs were filed, KJ Environmental filed its “Supplement to Court’s
Record” in the court of appeals. In the document, it requested that this court
supplement its record to include two attached documents: (1) a copy of the letter sent
to Mailloux enclosing Plaintiff’s Request for Disclosure, Plaintiff’s First Request for

                                           12
Environmental attached a copy of the request for admissions as summary judgment

evidence, it failed to offer summary judgment evidence that a response was not timely

served. Tex. R. Civ. P. 198.2(c) (“If a response is not timely served, the request is

considered admitted without the necessity of a court order.”).          However, the

discovery is not needed to support the motion for summary judgment. As set out

above, KJ Environmental’s breach-of-contract claim is established by other

competent summary judgment evidence.

      We hold that the trial court did not err in granting KJ Environmental’s motion

for summary judgment. We overrule Mailloux’s second issue.

      3. Notice of Summary Judgment Hearing

      In Mailloux’s third issue, she urges this court to modify the law regarding the

notice of summary judgment hearings. Citing prior cases from this court, Mailloux

contends that “[c]ase law is chipping away at the stringent requirements set forth by

the Rules and should be modified to protect the due process of nonmovants.” See

Caudle v. Oak Forest Apts., No. 02-14-00308-CV, 2015 WL 9244874, at *5 (Tex.

App.—Fort Worth Dec. 17, 2015, pet. denied) (mem. op.) (holding notice sufficient


Production, and Plaintiff’s First Request for Admissions and (2) a print-out from the
United States Postal Service showing that the letter and the enclosures were delivered
on June 5, 2019. In response, Mailloux filed a motion to strike requesting that the
supplemental record be stricken. Siefkas v. Siefkas, 902 S.W.2d 72, 74 (Tex. App.—El
Paso 1995, no writ) (“It is elementary that, with limited exceptions not material here,
an appellate court may not consider matters outside the appellate record.”). We grant
the motion to strike.


                                          13
“because Caudle knew of the hearing (and appeared at it), [and] she had the

opportunity to let the court know prior to or at that hearing that she had not received

the summary judgment motion to obtain an opportunity to respond to the motion”);

Magnuson v. Mullen, 65 S.W.3d 815, 824 (Tex. App.—Fort Worth 2002, pet. denied)

(holding that a party need only give reasonable notice that a hearing on a motion for

summary judgment has been rescheduled); Int’l Ins. Co. v. Herman G. West, Inc.,

649 S.W.2d 824, 825 (Tex. App.—Fort Worth 1983, no writ) (holding that after a

party has been served with notice of a motion for summary judgment in one term of

court, the motion may be heard at the later term without service of another notice—

all that is required is “reasonable” notice of the hearing).

       But, unlike the cases Mailloux cites, this is neither a case where the nonmovant

did not have notice of the summary judgment hearing nor a case where the

nonmovant failed to receive “reasonable” notice of a reset hearing. Rather, at the

conclusion of the hearing on Mailloux’s request for a continuance of the summary

judgment hearing, the trial court granted Mailloux’s request for a continuance and

gave actual notice of the new hearing date and time.

       THE COURT: I will continue this for 60 days. And as a matter of fact,
       I’m going to get you a new trial date today. That way [ ] there will be no
       confusion on what the date will be.
       ....

       (Pause in proceedings.)




                                            14
      THE COURT: All right. Back on the record. This matter has been
      reset on the submission docket for November the 13th at 11:00 a.m. in
      this courtroom. And with that - -

      MR. SAWKO: Could I ask a question of Ms. Mailloux, just - - and I
      didn’t mean to interrupt you, Judge, but I want to make sure - - You’ve
      got notice of it. Do you understand that that’s the date - -

      MS. MAILLOUX: Yes. I just wrote it down.

      MR. SAWKO: Okay. I just want to make sure the record’s really clear,
      that she’s here today, she has notice, there’s no additional notices we
      have to give her - -

      THE COURT: Correct.

      MR. SAWKO: - - relating to that, that she - -

      MS. MAILLOUX: No, I have an attorney, environmental right here
      that - -
      ....

      THE COURT: So - - so again, what he’s saying is this Court nor he will
      send out any additional notices. This is your date, okay?

      MS. MAILLOUX: Okay. No problem. I have it written down.

Mailloux made no objection to the reset date. Further, she made no request for

additional notice.

      By failing to object, Mailloux waived any complaint that she may have had to

either the form or substance of the notice of the reset summary judgment hearing. See

Hatler v. Moore Wallace N. Am., Inc., No. 01-07-00181-CV, 2010 WL 375807, at *1

(Tex. App.—Houston [1st Dist.] Feb. 4, 2010, no pet.) (mem. op.) (“[L]ack of proper

notice of a summary judgment hearing is a non-jurisdictional defect that the


                                         15
nonmovant can waive.”). To the extent that Mailloux is making a due process claim,

due process only requires that a party be given notice and an opportunity to be heard

at a meaningful time and in a meaningful manner. Tex. Integrated Conveyor Sys., Inc. v.

Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 363 (Tex. App.—Dallas 2009, pet.

denied). As Mailloux acknowledged at the continuance hearing, she had notice of the

reset hearing, which was set more than sixty days away, thereby enabling Mailloux to

have a meaningful opportunity to be heard. We overrule Mailloux’s third issue.

                                  IV. CONCLUSION

      Having overruled all of Mailloux’s issues, we affirm the trial court’s summary

judgment.

                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Delivered: October 29, 2020




                                          16